Per Curiam.

Memorandum
The judgment of separation awarding support to the wife determined the responsibility of the defendant in this action for his wife’s support and is a bar to the present action (Dravecka v. Richard, 267 N. Y. 180; Hoops v. Hoops, 292 N. Y. 428).
The order should be unanimously reversed, upon the law, with $10 costs and taxable disbursements to defendant, and motion to dismiss the complaint granted, with $10 costs.
MacCrate, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.